Exhibit 10.1

NEUROCRINE BIOSCIENCES, INC.

2011 EQUITY INCENTIVE PLAN

ADOPTED BY THE BOARD OF DIRECTORS: FEBRUARY 21, 2011

APPROVED BY THE STOCKHOLDERS: MAY 25, 2011

AMENDED BY THE STOCKHOLDERS: MAY 23, 2013

AMENDED BY THE STOCKHOLDERS: MAY 22, 2014

TERMINATION DATE: FEBRUARY 20, 2021

 

1. GENERAL.

(a) Successor to and Continuation of Prior Plans. The Plan is intended as the
successor to and continuation of the Neurocrine Biosciences, Inc. 2003 Incentive
Stock Plan, 2001 Stock Option Plan, 1997 Incentive Stock Plan, 1996 Director
Stock Option Plan and 1992 Incentive Stock Plan (together the “Prior Plans”). On
the Effective Date, awards will automatically be granted to the Company’s
Directors pursuant to the terms of Section 10 of the Neurocrine Biosciences,
Inc. 2003 Incentive Stock Plan (the “2011 Automatic Director Awards”). From and
following the Effective Date, no additional stock awards shall be granted under
the Prior Plans except for the 2011 Automatic Director Awards. From and after
the Effective Date, all outstanding stock awards granted under the Prior Plans
shall remain subject to the terms of the Prior Plans; provided, however, any
shares subject to outstanding stock awards granted under the Prior Plans that
expire or terminate for any reason prior to exercise or settlement or are
otherwise forfeited prior to issuance of the shares because of the failure to
meet a contingency or condition required to vest such shares shall not again
become available for issuance under either the Prior Plans or this Plan. Except
with respect to the 2011 Automatic Director Awards, all Awards granted on or
after the Effective Date of this Plan shall be subject to the terms of this
Plan.

(b) Eligible Award Recipients. The persons eligible to receive discretionary
Awards are Employees, Directors and Consultants. The persons eligible to receive
Stock Awards under the Director Grant Program are Eligible Directors.

(c) Available Awards. The Plan provides for the grant of the following Awards:
(i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii) Stock
Appreciation Rights (iv) Restricted Stock Awards, (v) Restricted Stock Unit
Awards, (vi) Performance Stock Awards, and (vii) Other Stock Awards.

(d) Purpose. The Company, by means of the Plan, seeks to secure and retain the
services of the group of persons eligible to receive Awards as set forth in
Section 1(b), to provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate and to provide a means by which
such eligible recipients may be given an opportunity to benefit from increases
in value of the Common Stock through the granting of Awards.

 

2. ADMINISTRATION.

(a) Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration of the Plan to a Committee or
Committees, as provided in Section 2(d). However, the Board may not delegate
administration of the Director Grant Program.

(b) Powers of Board. Except with respect to the Director Grant Program, the
Board shall have the power, subject to, and within the limitations of, the
express provisions of the Plan:

(i) To determine from time to time (A) which of the persons eligible under the
Plan shall be granted Awards; (B) when and how each Award shall be granted;
(C) what type or combination of types of Award shall be granted; (D) the
provisions of each Award granted (which need not be identical), including the
time or times when a person shall be permitted to receive cash or Common Stock
pursuant to an Award; (E) the number of shares of Common Stock with respect to
which a Stock Award shall be granted to each such person; and (F) the Fair
Market Value applicable to a Stock Award.

(ii) To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement in a manner and to the
extent it shall deem necessary or expedient to make the Plan or Award fully
effective.

(iii) To settle all controversies regarding the Plan and Awards granted under
it.

(iv) To accelerate the time at which an Award may first be exercised or the time
during which an Award or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the Award stating the time at which it may
first be exercised or the time during which it will vest.

 

1.



--------------------------------------------------------------------------------

(v) To suspend or terminate the Plan at any time. Suspension or termination of
the Plan shall not impair rights and obligations under any Award granted while
the Plan is in effect except with the written consent of the affected
Participant.

(vi) To amend the Plan in any respect the Board deems necessary or advisable.
However, except as provided in Section 10(a) relating to Capitalization
Adjustments, to the extent required by applicable law or listing requirements,
stockholder approval shall be required for any amendment of the Plan that either
(A) materially increases the number of shares of Common Stock available for
issuance under the Plan, (B) materially expands the class of individuals
eligible to receive Awards under the Plan, (C) materially increases the benefits
accruing to Participants under the Plan or materially reduces the price at which
shares of Common Stock may be issued or purchased under the Plan, (D) materially
extends the term of the Plan, or (E) expands the types of Awards available for
issuance under the Plan. Except as provided above, rights under any Award
granted before amendment of the Plan shall not be impaired by any amendment of
the Plan unless (1) the Company requests the consent of the affected
Participant, and (2) such Participant consents in writing.

(vii) To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of (A) Section 162(m) of the Code regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to
Covered Employees, (B) Section 422 of the Code regarding incentive stock options
or (C) Rule 16b-3.

(viii) To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more Awards, including, but not limited to, amendments
to provide terms more favorable to the Participant than previously provided in
the Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion; provided however, that except with respect to
amendments that disqualify or impair the status of an Incentive Stock Option, a
Participant’s rights under any Award shall not be impaired by any such amendment
unless (A) the Company requests the consent of the affected Participant, and
(B) such Participant consents in writing. Notwithstanding the foregoing, subject
to the limitations of applicable law, if any, the Board may amend the terms of
any one or more Awards without the affected Participant’s consent if necessary
to maintain the qualified status of the Award as an Incentive Stock Option or to
bring the Award into compliance with Section 409A of the Code.

(ix) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.

(x) To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees, Directors or Consultants who are
foreign nationals or employed outside the United States.

(c) Administration of Director Grant Program. The Board shall have the power,
subject to and within the limitations of, the express provisions of the Director
Grant Program:

(i) To determine the provisions of each Stock Award to the extent not specified
in the Director Grant Program.

(ii) To construe and interpret the Director Grant Program and the Stock Awards
granted under it, and to establish, amend and revoke rules and regulations for
its administration. The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Director Grant Program or in any Stock
Award Agreement, in a manner and to the extent it shall deem necessary or
expedient to make the Director Grant Program fully effective.

(iii) To amend the terms of the Director Grant Program or a Stock Award granted
thereunder, except that rights under any such Stock Award granted before
amendment of the Director Grant Program shall not be impaired by any amendment
of the Director Grant Program unless (1) the Company requests the consent of the
affected Participant, and (2) such Participant consents in writing.

(iv) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Director Grant Program.

(d) Delegation to Committee.

(i) General. The Board may delegate some or all of the administration of the
Plan (except the Director Grant Program) to a Committee or Committees. If
administration of the Plan is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board that have been delegated to the Committee, including the
power to delegate to a subcommittee of the Committee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board shall thereafter be to the Committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board. The Committee may, at any
time, abolish the subcommittee and/or revest in the Committee any powers
delegated to the subcommittee. The Board may retain the authority to
concurrently administer the Plan with the Committee and may, at any time, revest
in the Board some or all of the powers previously delegated.

 

2.



--------------------------------------------------------------------------------

(ii) Section 162(m) and Rule 16b-3 Compliance. The Committee may consist solely
of two or more Outside Directors, in accordance with Section 162(m) of the Code,
or solely of two or more Non-Employee Directors, in accordance with Rule 16b-3.

(e) Delegation to an Officer. The Board may delegate to one (1) or more Officers
the authority to do one or both of the following (i) designate Employees who are
providing Continuous Service to the Company or any of its Subsidiaries who are
not Officers to be recipients of Options and SARs (and, to the extent permitted
by applicable law, other Stock Awards) and the terms thereof, and (ii) determine
the number of shares of Common Stock to be subject to such Stock Awards granted
to such Employees; provided, however, that the Board resolutions regarding such
delegation shall specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself. Notwithstanding the foregoing,
the Board may not delegate authority to an Officer to determine the Fair Market
Value pursuant to Section 14(z)(iii) below.

(f) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

(g) Cancellation and Re-Grant of Stock Awards. Except in connection with a
Corporate Transaction, as provided in Section 10(a) relating to Capitalization
Adjustments, or unless the stockholders of the Company have approved such an
action within twelve (12) months prior to such an event, neither the Board nor
any Committee shall have the authority to: (i) reduce the exercise price of any
outstanding Options or SARs under the Plan, or (ii) cancel any outstanding
Options or SARs that have an exercise price or strike price greater than the
current Fair Market Value of the Common Stock in exchange for cash, Full Value
Awards, or Options or SARs with an exercise price less than the original
exercise price of the Options or SARs that are cancelled.

 

3. SHARES SUBJECT TO THE PLAN.

(a) Share Reserve. Subject to Section 10(a) relating to Capitalization
Adjustments, the aggregate number of shares of Common Stock that may be issued
pursuant to Stock Awards from and after the Effective Date shall not exceed
eight million five hundred thousand (8,500,000) shares. For clarity, the Share
Reserve in this Section 3(a) is a limitation on the number of shares of the
Common Stock that may be issued pursuant to the Plan and does not limit the
granting of Stock Awards except as provided in Section 8(a). Shares may be
issued in connection with a merger or acquisition as permitted by, as
applicable, NASDAQ Listing Rule 5635(c) or, if applicable, NYSE Listed Company
Manual Section 303A.08, AMEX Company Guide Section 711 or other applicable rule,
and such issuance shall not reduce the number of shares available for issuance
under the Plan. Furthermore, if a Stock Award or any portion thereof expires or
otherwise terminates without all of the shares covered by such Stock Award
having been issued, such expiration or termination shall not reduce (or
otherwise offset) the number of shares of Common Stock that may be available for
issuance under the Plan.

(b) Reversion of Shares to the Share Reserve. If any shares of common stock
issued pursuant to a Stock Award are forfeited back to the Company because of
the failure to meet a contingency or condition required to vest such shares in
the Participant, then the shares that are forfeited shall revert to and again
become available for issuance under the Plan.

(c) Limitation on Full Value Awards. The aggregate number of shares of Common
Stock that may be issued pursuant to grants of Full Value Awards shall not
exceed fifty percent (50%) of the aggregate number of shares of Common Stock
available for issuance under this Plan as set forth in Section 3(a), subject to
adjustment as provided in Sections 3(b) and 10(a).

(d) Shares Not Available For Subsequent Issuance. If any shares subject to a
Stock Award are not delivered to a Participant because the Stock Award is
exercised through a reduction of shares subject to the Stock Award (i.e., “net
exercised”), the number of shares that are not delivered to the Participant
shall no longer be available for issuance under the Plan. Also, any shares used
to pay the exercise price of a Stock Award or that are withheld in satisfaction
of applicable tax withholding obligations shall no longer be available for
issuance under the Plan. Any shares repurchased on the open market with the
proceeds of the exercise price of a Stock Award shall not again be available for
issuance under the Plan.

(e) Incentive Stock Option Limit. Notwithstanding anything to the contrary in
this Section 3 and, subject to the provisions of Section 10(a) relating to
Capitalization Adjustments, the aggregate maximum number of shares of Common
Stock that may be issued pursuant to the exercise of Incentive Stock Options
shall be eight million five hundred thousand (8,500,000) shares of Common Stock.

(f) Section 162(m) Limitation on Annual Grants. Subject to the provisions of
Section 10(a) relating to Capitalization Adjustments, at such time as the
Company may be subject to the applicable provisions of Section 162(m) of the
Code, a maximum of two hundred fifty thousand (250,000) shares of Common Stock
subject to Options, SARs and Other Stock Awards whose value is determined by
reference to an increase over an exercise or strike price of at least one
hundred percent (100%) of the Fair Market Value on the date any such Stock Award
is granted may be granted to any Participant during any calendar year; provided,
however that in connection with his or her initial employment, an Employee may
be granted such forms of Stock Awards for up to an additional two hundred fifty
thousand (250,000) shares of Common Stock which shall not count against such
annual limit. Notwithstanding the foregoing, if any additional Options, SARs or
Other Stock Awards whose value is determined by

 

3.



--------------------------------------------------------------------------------

reference to an increase over an exercise or strike price of at least one
hundred percent (100%) of the Fair Market Value on the date the Stock Award are
granted to any Participant during any calendar year, compensation attributable
to the exercise of such additional Stock Awards shall not satisfy the
requirements to be considered “qualified performance-based compensation” under
Section 162(m) of the Code unless such additional Stock Awards are approved by
the Company’s stockholders.

(g) Source of Shares. The stock issuable under the Plan shall be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise; provided, however that the
Company may not repurchase shares to be used under this Plan to the extent such
repurchased shares would exceed the limitation in Section 3(a).

 

4. ELIGIBILITY.

(a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and (f) of the Code). Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants; provided, however, Nonstatutory
Stock Options and SARs may not be granted to Employees, Directors and
Consultants who are providing Continuous Service only to any “parent” of the
Company, as such term is defined in Rule 405 promulgated under the Securities
Act, unless the stock underlying such Stock Awards is treated as “service
recipient stock” under Section 409A of the Code because the Stock Awards are
granted pursuant to a corporate transaction (such as a spin off transaction) or
unless such Stock Awards comply with the distribution requirements of
Section 409A of the Code. Stock Awards granted under the Director Grant Program
in Section 7 may be granted only to Eligible Directors.

(b) Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value on the date of grant and the
Option is not exercisable after the expiration of five (5) years from the date
of grant.

 

5. PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION RIGHTS.

Each Option or SAR shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
shall be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, then the Option shall be a Nonstatutory Stock Option. The provisions of
separate Options or SARs need not be identical; provided, however, that each
Option Agreement or SAR Agreement shall conform to (through incorporation of
provisions hereof by reference in the applicable Award Agreement or otherwise)
the substance of each of the following provisions:

(a) Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR shall be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Award Agreement.

(b) Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise price (or strike price) of each Option or SAR
shall be not less than one hundred percent (100%) of the Fair Market Value of
the Common Stock subject to the Option or SAR on the date the Option or SAR is
granted. Notwithstanding the foregoing, an Option or SAR may be granted with an
exercise price (or strike price) lower than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option or SAR if such
Option or SAR is granted pursuant to an assumption of or substitution for
another option or stock appreciation right pursuant to a Corporate Transaction
and in a manner consistent with the provisions of Sections 409A and, if
applicable, 424(a) of the Code. Each SAR will be denominated in shares of Common
Stock equivalents.

(c) Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option shall be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board shall have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to utilize a particular method
of payment. The permitted methods of payment are as follows:

(i) by cash, check, bank draft or money order payable to the Company;

(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;

(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;

 

4.



--------------------------------------------------------------------------------

(iv) if the option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company shall accept a cash or other payment from the
Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole shares to be
issued; provided, further, that shares of Common Stock will no longer be subject
to an Option and will not be exercisable thereafter to the extent that
(A) shares issuable upon exercise are reduced to pay the exercise price pursuant
to the “net exercise,” (B) shares are delivered to the Participant as a result
of such exercise, and (C) shares are withheld to satisfy tax withholding
obligations; or

(v) in any other form of legal consideration that may be acceptable to the
Board.

(d) Exercise and Payment of a SAR. To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the SAR Agreement evidencing such SAR. The appreciation
distribution payable on the exercise of a SAR will be not greater than an amount
equal to the excess of (A) the aggregate Fair Market Value (on the date of the
exercise of the SAR) of a number of shares of Common Stock equal to the number
of Common Stock equivalents in which the Participant is vested under such SAR,
and with respect to which the Participant is exercising the SAR on such date,
over (B) the strike price that will be determined by the Board at the time of
grant of the SAR. The appreciation distribution in respect to a SAR may be paid
in Common Stock, in cash, in any combination of the two or in any other form of
consideration, as determined by the Board and contained in the SAR Agreement
evidencing such SAR.

(e) Transferability of Options and SARs. The Board may, in its sole discretion,
impose such limitations on the transferability of Options and SARs as the Board
shall determine. In the absence of such a determination by the Board to the
contrary, the following restrictions on the transferability of Options and SARs
shall apply:

(i) Restrictions on Transfer. An Option or SAR shall not be transferable except
by will or by the laws of descent and distribution and shall be exercisable
during the lifetime of the Participant only by the Participant. Except as
explicitly provided herein, neither an Option nor a SAR may be transferred.

(ii) Domestic Relations Orders. Notwithstanding the foregoing, an Option or SAR
may be transferred pursuant to a domestic relations order; provided, however,
that if an Option is an Incentive Stock Option, such Option may be deemed to be
a Nonstatutory Stock Option as a result of such transfer.

(iii) Beneficiary Designation. Notwithstanding the foregoing, the Participant
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company and any broker designated by the Company
to effect Option exercises, designate a third party who, in the event of the
death of the Participant, shall thereafter be entitled to exercise the Option or
SAR and receive the Common Stock or other consideration resulting from such
exercise. In the absence of such a designation, the executor or administrator of
the Participant’s estate shall be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise.

(f) Vesting Generally. The total number of shares of Common Stock subject to an
Option or SAR may vest and therefore become exercisable in periodic installments
that may or may not be equal. The Option or SAR may be subject to such other
terms and conditions on the time or times when it may or may not be exercised
(which may be based on the satisfaction of Performance Goals or other criteria)
as the Board may deem appropriate. The vesting provisions of individual Options
or SARs may vary. The provisions of this Section 5(f) are subject to any Option
or SAR provisions governing the minimum number of shares of Common Stock as to
which an Option or SAR may be exercised.

(g) Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates (other than for Cause
or upon the Participant’s death or Disability), the Participant may exercise his
or her Option or SAR (to the extent that the Participant was entitled to
exercise such Award as of the date of termination of Continuous Service) but
only within such period of time ending on the earlier of (i) the date three
(3) months following the termination of the Participant’s Continuous Service (or
such longer or shorter period specified in the applicable Award Agreement), or
(ii) the expiration of the term of the Option or SAR as set forth in the Award
Agreement. If, after termination of Continuous Service, the Participant does not
exercise his or her Option or SAR within the time specified herein or in the
Award Agreement (as applicable), the Option or SAR shall terminate.

(h) Extension of Termination Date. If the exercise of an Option or SAR following
the termination of the Participant’s Continuous Service (other than for Cause or
upon the Participant’s death or Disability) would be prohibited at any time
solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option or SAR shall
terminate on the earlier of (i) the expiration of a total period of three
(3) months (that need not be consecutive) after the termination of the
Participant’s Continuous Service during which the exercise of the Option or SAR
would not be in violation of such

 

5.



--------------------------------------------------------------------------------

registration requirements, or (ii) the expiration of the term of the Option or
SAR as set forth in the applicable Award Agreement. In addition, unless
otherwise provided in a Participant’s Award Agreement, if the immediate sale of
any Common Stock received upon exercise of an Option or SAR following the
termination of the Participant’s Continuous Service (other than for Cause) would
violate the Company’s insider trading policy, then the Option or SAR shall
terminate on the earlier of (i) the expiration of a period equal to the
applicable post-termination exercise period after the termination of the
Participant’s Continuous Service during which the sale of the Common Stock
received upon exercise of the Option or SAR would not be in violation of the
Company’s insider trading policy, or (ii) the expiration of the term of the
Option or SAR as set forth in the applicable Award Agreement.

(i) Disability of Participant. Except as otherwise provided in the applicable
Award Agreement or other agreement between the Participant and the Company, if a
Participant’s Continuous Service terminates as a result of the Participant’s
Disability, the Participant may exercise his or her Option or SAR (to the extent
that the Participant was entitled to exercise such Option or SAR as of the date
of termination of Continuous Service), but only within such period of time
ending on the earlier of (i) the date twelve (12) months following such
termination of Continuous Service (or such longer or shorter period specified in
the Award Agreement), or (ii) the expiration of the term of the Option or SAR as
set forth in the Award Agreement. If, after termination of Continuous Service,
the Participant does not exercise his or her Option or SAR within the time
specified herein or in the Award Agreement (as applicable), the Option or SAR
(as applicable) shall terminate.

(j) Death of Participant. Except as otherwise provided in the applicable Award
Agreement or other agreement between the Participant and the Company, if (i) a
Participant’s Continuous Service terminates as a result of the Participant’s
death, or (ii) the Participant dies within the period (if any) specified in the
Award Agreement for exercisability after the termination of the Participant’s
Continuous Service (for a reason other than death), then the Option or SAR may
be exercised (to the extent the Participant was entitled to exercise such Option
or SAR as of the date of death) by the Participant’s estate, by a person who
acquired the right to exercise the Option or SAR by bequest or inheritance or by
a person designated to exercise the Option or SAR upon the Participant’s death,
but only within the period ending on the earlier of (i) the date eighteen
(18) months following the date of death (or such longer or shorter period
specified in the Award Agreement), or (ii) the expiration of the term of such
Option or SAR as set forth in the Award Agreement. If, after the Participant’s
death, the Option or SAR is not exercised within the time specified herein or in
the Award Agreement (as applicable), the Option or SAR shall terminate.

(k) Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Award Agreement or other individual written agreement between the
Company or any Affiliate and the Participant, if a Participant’s Continuous
Service is terminated for Cause, the Option or SAR shall terminate immediately
upon such Participant’s termination of Continuous Service , and the Participant
shall be prohibited from exercising his or her Option or SAR from and after the
time of such termination of Continuous Service.

(l) Non-Exempt Employees. No Option or SAR, whether or not vested, granted to an
Employee who is a non-exempt employee for purposes of the Fair Labor Standards
Act of 1938, as amended, shall be first exercisable for any shares of Common
Stock until at least six months following the date of grant of the Option or
SAR. Notwithstanding the foregoing, consistent with the provisions of the Worker
Economic Opportunity Act, (i) in the event of the Participant’s death or
Disability, (ii) upon a Corporate Transaction in which such Option or SAR is not
assumed, continued, or substituted, (iii) upon a Change in Control, or (iv) upon
the Participant’s retirement (as such term may be defined in the Participant’s
Award Agreement or in another applicable agreement or in accordance with the
Company’s then current employment policies and guidelines), any such vested
Options and SARs may be exercised earlier than six months following the date of
grant. The foregoing provision is intended to operate so that any income derived
by a non-exempt employee in connection with the exercise or vesting of an Option
or SAR will be exempt from his or her regular rate of pay.

 

6. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS AND SARS.

(a) Restricted Stock Awards. Each Restricted Stock Award Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company’s Bylaws, at the Board’s
election, shares of Common Stock may be (i) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse; or (ii) evidenced by a certificate, which certificate shall
be held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical; provided, however, that each Restricted Stock Award Agreement
shall conform to (through incorporation of the provisions hereof by reference in
the agreement or otherwise) the substance of each of the following provisions:

(i) Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash, check, bank draft or money order payable to the Company, (B) past
services to the Company or an Affiliate, or (C) any other form of legal
consideration (including future services) that may be acceptable to the Board,
in its sole discretion, and permissible under applicable law.

 

6.



--------------------------------------------------------------------------------

(ii) Vesting. Shares of Common Stock awarded under the Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.

(iii) Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right any or all of the shares of Common Stock held by
the Participant that have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.

(iv) Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.

(v) Dividends. A Restricted Stock Award Agreement may provide that any dividends
paid on Restricted Stock will be subject to the same vesting and forfeiture
restrictions as apply to the shares subject to the Restricted Stock Award to
which they relate.

(b) Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical; provided,
however, that each Restricted Stock Unit Award Agreement shall conform to
(through incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:

(i) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.

(ii) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

(iii) Payment. A Restricted Stock Unit Award will be settled by the delivery of
shares of Common Stock as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

(iv) Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

(v) Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all of the same terms and conditions of the underlying Restricted
Stock Unit Award Agreement to which they relate, including any vesting
restrictions.

(vi) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.

(c) Performance Awards.

(i) Performance Stock Awards. A Performance Stock Award is a Stock Award that
may vest or may be exercised contingent upon the attainment during a Performance
Period of certain Performance Goals. A Performance Stock Award may, but need
not, require the completion of a specified period of Continuous Service. The
length of any Performance Period, the Performance Goals to be achieved during
the Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained shall be conclusively determined by the
Committee, in its sole discretion. The maximum number of shares covered by an
Award that may be granted to any Participant in a calendar year attributable to
Stock Awards described in this Section 6(c)(i) (whether the grant, vesting or
exercise is contingent upon the attainment during a Performance Period of the
Performance Goals) shall not exceed two hundred fifty thousand (250,000) shares
of Common Stock; provided, however that in connection with his or her initial
employment, an Employee may be granted Performance Stock Awards for up to an
additional two hundred fifty thousand (250,000) shares of Common Stock which
shall not count against such annual limit. The Board may provide for or, subject
to such terms and conditions as the Board may specify, may permit a Participant
to elect for, the payment of any Performance Stock Award to be deferred to a
specified date or event. In addition, to the extent permitted by applicable law
and the applicable Award Agreement, the Board may determine that cash may be
used in payment of Performance Stock Awards.

 

7.



--------------------------------------------------------------------------------

Dividend equivalents may be credited in respect of shares of Common Stock
covered by a Performance Stock Award, as determined by the Board and contained
in the Performance Stock Award Agreement. At the sole discretion of the Board,
such dividend equivalents may be converted into additional shares of Common
Stock covered by the Performance Stock Award in such manner as determined by the
Board. Any additional shares covered by the Performance Award credited by reason
of such dividend equivalents will be subject to all of the same terms and
conditions of the underlying Performance Stock Award Agreement to which they
relate, including any vesting contingent upon the attainment during a
Performance Period of certain Performance Goals.

(ii) Board Discretion. The Board retains the discretion to reduce or eliminate
the compensation or economic benefit due upon attainment of Performance Goals
and to define the manner of calculating the Performance Criteria it selects to
use for a Performance Period.

(iii) Section 162(m) Compliance. Unless otherwise permitted in compliance with
the requirements of Section 162(m) of the Code with respect to an Award intended
to qualify as “performance-based compensation” thereunder, the Committee shall
establish the Performance Goals applicable to, and the formula for calculating
the amount payable under, the Award no later than the earlier of (a) the date
ninety (90) days after the commencement of the applicable Performance Period, or
(b) the date on which twenty-five percent (25%) of the Performance Period has
elapsed, and in either event at a time when the achievement of the applicable
Performance Goals remains substantially uncertain. Prior to the payment of any
compensation under an Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall certify the
extent to which any Performance Goals and any other material terms under such
Award have been satisfied (other than in cases where such relate solely to the
increase in the value of the Common Stock). Notwithstanding satisfaction of any
completion of any Performance Goals, to the extent specified at the time of
grant of an Award to “covered employees” within the meaning of Section 162(m) of
the Code, the number of shares of Common Stock, Options, or other benefits
granted, issued, retainable and/or vested under an Award on account of
satisfaction of such Performance Goals may be reduced by the Committee on the
basis of such further considerations as the Committee, in its sole discretion,
shall determine.

(d) Other Stock Awards. Other forms of Stock Awards valued in whole or in part
by reference to, or otherwise based on, Common Stock, including the appreciation
in value thereof may be granted either alone or in addition to Stock Awards
provided for under Section 5 and the preceding provisions of this Section 6.
Subject to the provisions of the Plan, the Board shall have sole and complete
authority to determine the persons to whom and the time or times at which such
Other Stock Awards will be granted, the number of shares of Common Stock (or the
cash equivalent thereof) to be granted pursuant to such Other Stock Awards and
all other terms and conditions of such Other Stock Awards.

 

7. INITIAL AND ANNUAL GRANTS TO ELIGIBLE DIRECTORS.

(a) General. The Director Grant Program in this Section 7 provides that Eligible
Directors shall receive certain Stock Awards at designated intervals over their
period of Continuous Service on the Board. For the avoidance of doubt, all Stock
Awards granted the Plan, including any Stock Awards granted under this
Section 7, are subject to all the terms and conditions of the Plan, including
but not limited to the share reserve limitations of Section 3 and the
cancellation and regrant restrictions set forth in Section 2(g).

(b) Eligibility. Stock Awards shall be granted under this Section 7 to all
Eligible Directors who meet the criteria specified below.

(c) Director Grants.

(i) Initial Award. At the time a person is first elected or appointed to serve
on the Board, provided such person is an Eligible Director, he or she
automatically shall, upon the date of his or her initial election or appointment
as an Eligible Director, be granted an Option to purchase a number of shares of
Common Stock as determined by the Board in its sole discretion, on the terms and
conditions set forth in Section 7(d) (each such Option is an “Initial Award”).

(ii) Annual Awards. On the date of each Annual Meeting, commencing with the
Annual Meeting in 2012, each person who is then a Eligible Director and who has
served as an Eligible Director on the Board for a period of at least six
(6) months shall be granted an Option to purchase a number of shares of Common
Stock as determined by the Board, in its sole discretion on the terms and
conditions set forth in Section 7(d) (each such Option is an “Annual Award”).

(d) Director Option Grant Provisions.

(i) Option Type. Each Option automatically granted under this Section 7 shall be
a Nonstatutory Stock Option.

(ii) Term. No Option shall be exercisable after the expiration of ten (10) years
from the date it was granted.

(iii) Exercise Price. The exercise price of each Option shall be one hundred
percent (100%) of the Fair Market Value of the Common Stock subject to the
Option on the date the Option is granted.

 

8.



--------------------------------------------------------------------------------

(iv) Vesting.

(1) Initial Awards granted pursuant to this Section 7 shall vest monthly with
respect to 1/36th of the shares over the three (3) year period following the
date of grant, subject to the Eligible Director’s Continuous Service through the
applicable vesting dates, so that the Option will be fully vested on the third
anniversary of the date of grant.

(2) Annual Awards granted pursuant to this Section 7 shall vest monthly with
respect to 1/12th of the shares over the one (1) year period following the date
of grant, subject to the Eligible Director’s Continuous Service through the
applicable vesting dates, so that the Option will be fully vested on the first
anniversary of the date of grant.

(3) Each Option granted pursuant to this Section shall automatically fully
accelerate vesting upon a Corporate Transaction, subject to the Eligible
Director’s Continuous Service through the date of the Corporate Transaction.

(v) Remaining Terms. The remaining terms and conditions of each Option shall be
as set forth in an Option Agreement in the form adopted from time to time by the
Board; provided, however, that the terms of such Option Agreement shall be
consistent with the terms of the Plan.

 

8. COVENANTS OF THE COMPANY.

(a) Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock
reasonably required to satisfy such Stock Awards.

(b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Stock Awards unless and until such
authority is obtained. A Participant shall not be eligible for the grant of a
Stock Award or the subsequent issuance of Common Stock pursuant to the Stock
Award if such grant or issuance would be in violation of any applicable
securities law.

(c) No Obligation to Notify or Minimize Taxes. The Company shall have no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising such Stock Award. Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised. The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.

 

9. MISCELLANEOUS.

(a) Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock pursuant to Stock Awards shall constitute general funds of the
Company.

(b) Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant.

(c) Stockholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until (i) such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms, if applicable, and (ii) the issuance of the Common Stock subject to such
Stock Award has been entered into the books and records of the Company.

(d) No Employment or Other Service Rights. Nothing in the Plan, any Stock Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto shall confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Stock Award was granted or shall affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.

 

9.



--------------------------------------------------------------------------------

(e) Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).

(f) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (A) the issuance of the shares upon the exercise or
acquisition of Common Stock under the Stock Award has been registered under a
then currently effective registration statement under the Securities Act, or
(B) as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.

(g) Withholding Obligations. Unless prohibited by the terms of a Stock Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means or by a combination of such means: (i) causing the Participant to tender a
cash payment; (ii) withholding shares of Common Stock from the shares of Common
Stock issued or otherwise issuable to the Participant in connection with the
Award; provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law (or
such lesser amount as may be necessary to avoid classification of the Stock
Award as a liability for financial accounting purposes); (iii) withholding cash
from an Award settled in cash; (iv) withholding payment from any amounts
otherwise payable to the Participant; or (v) by such other method as may be set
forth in the Award Agreement.

(h) Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet (or other shared electronic medium controlled
by the Company to which the Participant has access).

(i) Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made in accordance
with Section 409A of the Code. Consistent with Section 409A of the Code, the
Board may provide for distributions while a Participant is still an employee or
otherwise providing services to the Company. The Board is authorized to make
deferrals of Awards and determine when, and in what annual percentages,
Participants may receive payments, including lump sum payments, following the
Participant’s termination of Continuous Service, and implement such other terms
and conditions consistent with the provisions of the Plan and in accordance with
applicable law.

(j) Compliance with Section 409A. To the extent that the Board determines that
any Award granted hereunder is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the Code.
To the extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A of the Code. Notwithstanding anything to the
contrary in this Plan (and unless the Award Agreement specifically provides
otherwise), if the shares of Common Stock are publicly traded and a Participant
holding an Award that constitutes “deferred compensation” under Section 409A of
the Code is a “specified employee” for purposes of Section 409A of the Code, no
distribution or payment of any amount shall be made upon a “separation from
service” before a date that is six (6) months following the date of such
Participant’s “separation from service” (as defined in Section 409A of the Code
without regard to alternative definitions thereunder) or, if earlier, the date
of the Participant’s death.

(k) Minimum Vesting. After the Effective Date of the Plan, generally (i) no Full
Value Award that vests on the basis of the Participant’s Continuous Service with
the Company shall vest at a rate that is any more rapid than ratably over a
three (3)-year period and (ii) no Full Value Award that vests based on the
satisfaction of Performance Goals shall provide for a Performance Period of less
than twelve (12) months. Notwithstanding the foregoing, Full Value Awards may be
granted by the Committee after the Effective Date that do not meet the foregoing
minimum vesting guidelines, provided that such Awards shall be limited to no
more than 10% of the total number of shares reserved for issuance under the
Plan.

 

10.



--------------------------------------------------------------------------------

10. ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

(a) Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board shall appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a),
(ii) the class(es) and maximum number of securities that may be issued pursuant
to the exercise of Incentive Stock Options pursuant to Section 3(e), (iii) the
class(es) and maximum number of securities that may be awarded to any person
pursuant to Sections 3(f) and 6(c)(i) , and (iv) the class(es) and number of
securities and price per share of stock subject to outstanding Stock Awards. The
Board shall make such adjustments, and its determination shall be final, binding
and conclusive.

(b) Dissolution or Liquidation. Except as otherwise provided in the Stock Award
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to a forfeiture condition or the
Company’s right of repurchase) shall terminate immediately prior to the
completion of such dissolution or liquidation, and the shares of Common Stock
subject to the Company’s repurchase rights or subject to a forfeiture condition
may be repurchased or reacquired by the Company notwithstanding the fact that
the holder of such Stock Award is providing Continuous Service, provided,
however, that the Board may, in its sole discretion, cause some or all Stock
Awards to become fully vested, exercisable and/or no longer subject to
repurchase or forfeiture (to the extent such Stock Awards have not previously
expired or terminated) before the dissolution or liquidation is completed but
contingent on its completion.

(c) Corporate Transaction. The following provisions shall apply to Stock Awards
in the event of a Corporate Transaction unless otherwise provided in the
instrument evidencing the Stock Award or any other written agreement between the
Company or any Affiliate and the Participant or unless otherwise expressly
provided by the Board at the time of grant of a Stock Award.

(i) Stock Awards May Be Assumed. In the event of a Corporate Transaction, any
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Stock Awards
outstanding under the Plan or may substitute similar stock awards for Stock
Awards outstanding under the Plan (including but not limited to, awards to
acquire the same consideration paid to the stockholders of the Company pursuant
to the Corporate Transaction), and any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to Stock Awards may be
assigned by the Company to the successor of the Company (or the successor’s
parent company, if any), in connection with such Corporate Transaction. A
surviving corporation or acquiring corporation (or its parent) may choose to
assume or continue only a portion of a Stock Award or substitute a similar stock
award for only a portion of a Stock Award, or may choose to assume or continue
the Stock Awards held by some, but not all Participants. The terms of any
assumption, continuation or substitution shall be set by the Board.

(ii) Stock Awards Held by Current Employee and Director Participants. In the
event of a Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Stock Awards or substitute similar stock awards for such outstanding Stock
Awards, then with respect to Stock Awards that have not been assumed, continued
or substituted and that are held by Participants that are Employees or Directors
and whose Continuous Service has not terminated prior to the effective time of
the Corporate Transaction (referred to as the “Current Employee and Director
Participants”), the vesting of such Stock Awards (and, with respect to Options
and SARs, the time when such Stock Awards may be exercised) shall be accelerated
in full to a date prior to the effective time of such Corporate Transaction
(contingent upon the effectiveness of the Corporate Transaction) as the Board
shall determine (or, if the Board shall not determine such a date, to the date
that is fifteen (15) days prior to the effective time of the Corporate
Transaction), and such Stock Awards shall terminate if not exercised (if
applicable) at or prior to the effective time of the Corporate Transaction, and
any reacquisition or repurchase rights held by the Company with respect to such
Stock Awards shall lapse (contingent upon the effectiveness of the Corporate
Transaction).

(d) Stock Awards Held by Persons other than Current Employee and Director
Participants. In the event of a Corporate Transaction in which the surviving
corporation or acquiring corporation (or its parent company) does not assume or
continue such outstanding Stock Awards or substitute similar stock awards for
such outstanding Stock Awards, then with respect to Stock Awards that have not
been assumed, continued or substituted and that are held by persons other than
Current Employee and Director Participants, such Stock Awards shall terminate if
not exercised (if applicable) prior to the effective time of the Corporate
Transaction; provided, however, that any reacquisition or repurchase rights held
by the Company with respect to such Stock Awards shall not terminate and may
continue to be exercised notwithstanding the Corporate Transaction.

(e) Payment for Stock Awards in Lieu of Exercise. Notwithstanding the foregoing,
in the event a Stock Award will terminate if not exercised prior to the
effective time of a Corporate Transaction, the Board may provide, in its sole
discretion, that the holder of such Stock Award may not exercise such Stock
Award but will receive a payment, in such form as may be determined by the
Board, equal in value, at the effective time, to the excess, if any, of (A) the
value of the property the Participant would have received upon the exercise of
the Stock Award (including, at the discretion of the Board, any unvested portion
of such Stock Award), over (B) any exercise price payable by such holder in
connection with such exercise.

 

11.



--------------------------------------------------------------------------------

(f) Change in Control. A Stock Award may be subject to acceleration of vesting
and exercisability upon or after a Change in Control as may be provided in the
Stock Award Agreement for such Stock Award or as may be provided in any other
written agreement between the Company or any Affiliate and the Participant, but
in the absence of such provision, no such acceleration shall occur.

 

11. TERMINATION OR SUSPENSION OF THE PLAN.

(a) Plan Term. The Board may suspend or terminate the Plan at any time. Unless
terminated sooner by the Board, the Plan shall automatically terminate on the
day before the tenth (10th) anniversary of the earlier of (i) the date the Plan
is adopted by the Board, or (ii) the date the Plan is approved by the
stockholders of the Company. No Awards may be granted under the Plan while the
Plan is suspended or after it is terminated.

(b) No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Award granted while the Plan is in
effect except with the written consent of the affected Participant.

 

12. EFFECTIVE DATE OF PLAN.

This Plan shall become effective on the Effective Date.

 

13. CHOICE OF LAW.

The laws of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

 

14. DEFINITIONS. As used in the Plan, the following definitions shall apply to
the capitalized terms indicated below:

(a) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 promulgated
under the Securities Act. The Board shall have the authority to determine the
time or times at which “parent” or “subsidiary” status is determined within the
foregoing definition.

(b) “Annual Meeting” means the first meeting of the Company’s stockholders held
each calendar year at which Directors of the Company are selected.

(c) “Award” means a Stock Award.

(d) “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.

(e) “Board” means the Board of Directors of the Company.

(f) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, liquidating dividend,
combination of shares, exchange of shares, change in corporate structure or any
similar equity restructuring transaction, as that term is used in Statement of
Financial Accounting Standards No. 123 (revised). Notwithstanding the foregoing,
the conversion of any convertible securities of the Company shall not be treated
as a Capitalization Adjustment.

(g) “Cause” shall mean, with respect to a Participant, the occurrence of any of
the following events: (i) such Participant’s commission of any crime involving
fraud, dishonesty or moral turpitude; (ii) such Participant’s attempted
commission of or participation in a fraud or act of dishonesty against the
Company that results in (or might have reasonably resulted in) material harm to
the business of the Company; (iii) such Participant’s intentional, material
violation of any contract or agreement between Participant and the Company or
any statutory duty Participant owes to the Company; or (iv) such Participant’s
conduct that constitutes gross insubordination, incompetence or habitual neglect
of duties and that results in (or might have reasonably resulted in) material
harm to the business of the Company; provided, however, that the action or
conduct described in clauses (iii) and (iv) above will constitute “Cause” only
if such action or conduct continues after the Company has provided such
Participant with written notice thereof and not less than five business days to
cure the same.

 

12.



--------------------------------------------------------------------------------

(h) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company directly from the Company, (B) on
account of the acquisition of securities of the Company by an investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities, or (C) solely because the level of Ownership held by any
Exchange Act Person (the “Subject Person”) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition, the Subject Person
becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur;

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

(iii) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur, except for a liquidation into
a parent corporation;

(iv) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or

(v) individuals who, on the date the Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board.

Notwithstanding the foregoing or any other provision of this Plan, the term
Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.

(i) “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.

(j) “Committee” means a committee of one or more Directors to whom authority has
been delegated by the Board in accordance with Section 2(d).

(k) “Common Stock” means the common stock of the Company.

(l) “Company” means Neurocrine Biosciences, Inc., a Delaware corporation.

(m) “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, shall not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.

 

13.



--------------------------------------------------------------------------------

(n) “ Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service; provided, however, if the Entity for which a
Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board, in its sole discretion, such Participant’s Continuous
Service shall be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of
(i) any leave of absence approved by the Board or Chief Executive Officer,
including sick leave, military leave or any other personal leave, or
(ii) transfers between the Company, an Affiliate, or their successors.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law.

(o) “Corporate Transaction” means the consummation, in a single transaction or
in a series of related transactions, of any one or more of the following events:

(i) a sale or other disposition of all or substantially all, as determined by
the Board, in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;

(ii) a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;

(iii) a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or

(iv) a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

(p) “Covered Employee” shall have the meaning provided in Section 162(m)(3) of
the Code.

(q) “Director” means a member of the Board.

(r) “Director Grant Program” means the grant program in effect under Section 7
of the Plan.

(s) “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and shall be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

(t) “Effective Date” means the effective date of this Plan document, which is
the date of the annual meeting of stockholders of the Company held in 2011
provided this Plan is approved by the Company’s stockholders at such meeting.

(u) “Eligible Director” means a Director who is not an Employee and is eligible
to participate in the Director Grant Program.

(v) “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
shall not cause a Director to be considered an “Employee” for purposes of the
Plan.

(w) “Entity” means a corporation, partnership, limited liability company or
other entity.

(x) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(y) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the Effective Date, is the Owner, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities.

 

14.



--------------------------------------------------------------------------------

(z) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock shall
be the closing sales price for such stock as quoted on such exchange or market
(or the exchange or market with the greatest volume of trading in the Common
Stock) on the date of determination, as reported in a source the Board deems
reliable.

(ii) Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.

(iii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined by the Board in good faith and in a manner that complies
with Sections 409A and 422 of the Code.

(aa) “Full Value Award” generally means any Award granted under the Plan, but
does not include any Option or a SAR granted pursuant to Section 5 of the Plan.

(bb) “Incentive Stock Option” means an option granted pursuant to Section 5 of
the Plan that is intended to be, and qualifies as, an “incentive stock option”
within the meaning of Section 422 of the Code.

(cc) “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

(dd) “Nonstatutory Stock Option” means any option granted pursuant to Section 5
of the Plan that does not qualify as an Incentive Stock Option.

(ee) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.

(ff) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.

(gg) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.

(hh) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

(ii) “Other Stock Award” means an award based in whole or in part by reference
to the Common Stock which is granted pursuant to the terms and conditions of
Section 6(d).

(jj) “Other Stock Award Agreement” means a written agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award grant. Each Other Stock Award Agreement shall be subject to
the terms and conditions of the Plan.

(kk) “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.

(ll) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

(mm) “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.

 

15.



--------------------------------------------------------------------------------

(nn) “Performance Criteria” means the one or more criteria that the Board shall
select for purposes of establishing the Performance Goals for a Performance
Period. The Performance Criteria that shall be used to establish such
Performance Goals may be based on any one of, or combination of, the following
as determined by the Board: (i) earnings (including earnings per share and net
earnings); (ii) earnings before interest, taxes and depreciation; (iii) earnings
before interest, taxes, depreciation and amortization; (iv) total stockholder
return; (v) return on equity or average stockholder’s equity; (vi) return on
assets, investment, or capital employed; (vii) stock price; (viii) margin
(including gross margin); (ix) income (before or after taxes); (x) operating
income; (xi) operating income after taxes; (xii) pre-tax profit;
(xiii) operating cash flow; (xiv) sales or revenue targets; (xv) increases in
revenue or product revenue; (xvi) expenses and cost reduction goals;
(xvii) improvement in or attainment of working capital levels; (xiii) economic
value added (or an equivalent metric); (xix) market share; (xx) cash flow;
(xxi) cash flow per share; (xxii) share price performance; (xxiii) debt
reduction; (xxiv) implementation or completion of projects or processes;
(xxv) customer satisfaction; (xxvi) stockholders’ equity; (xxvii) capital
expenditures; (xxiii) debt levels; (xxix) operating profit or net operating
profit; (xxx) workforce diversity; (xxxi) growth of net income or operating
income; (xxxii) billings; (xxxiii) funds from operations); and (xxxiv) to the
extent that an Award is not intended to comply with Section 162(m) of the Code,
other measures of performance selected by the Board.

(oo) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Board for the Performance Period based upon the Performance
Criteria. Performance Goals may be based on a Company-wide basis, with respect
to one or more business units, divisions, Affiliates, or business segments, and
in either absolute terms or relative to the performance of one or more
comparable companies or the performance of one or more relevant indices. Unless
specified otherwise by the Board (i) in the Award Agreement at the time the
Award is granted or (ii) in such other document setting forth the Performance
Goals at the time the Performance Goals are established, the Board shall
appropriately make adjustments in the method of calculating the attainment of
Performance Goals for a Performance Period as follows: (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects, as applicable, for non-U.S. dollar denominated Performance Goals;
(3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; and (5) to exclude the effects of any “extraordinary items” as
determined under generally accepted accounting principles.

(pp) “Performance Period” means the period of time selected by the Board over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to and the payment of a Stock
Award. Performance Periods may be of varying and overlapping duration, at the
sole discretion of the Board.

(qq) “Performance Stock Award” means a Stock Award granted under the terms and
conditions of Section 6(c)(i).

(rr) “Plan” means this Neurocrine Biosciences, Inc. 2011 Equity Incentive Plan.

(ss) “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 6(a).

(tt) “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.

(uu) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).

(vv) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement shall be subject to the terms and conditions of the Plan.

(ww) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(xx) “Securities Act” means the Securities Act of 1933, as amended.

(yy) “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.

(zz) “Stock Appreciation Right Agreement” or “SAR Agreement”) means a written
agreement between the Company and a holder of a Stock Appreciation Right
evidencing the terms and conditions of a Stock Appreciation Right grant. Each
Stock Appreciation Right Agreement shall be subject to the terms and conditions
of the Plan.

 

16.



--------------------------------------------------------------------------------

(aaa) “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a SAR, a Performance
Stock Award or any Other Stock Award.

(bbb) “Stock Award Agreement” means a written agreement between the Company and
a Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement shall be subject to the terms and conditions of the Plan.

(ccc) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%).

(ddd) “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate.

 

17.



--------------------------------------------------------------------------------

NEUROCRINE BIOSCIENCES, INC.

STOCK OPTION GRANT NOTICE

(2011 EQUITY INCENTIVE PLAN)

Neurocrine Biosciences, Inc. (the “Company”), pursuant to its 2011 Equity
Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase
the number of shares of the Company’s Common Stock set forth below. This option
is subject to all of the terms and conditions as set forth herein and in the
Option Agreement, the Plan, and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety.

 

Optionholder:

    

Date of Grant:

    

Vesting Commencement Date:

    

Number of Shares Subject to Option:

    

Exercise Price (Per Share):

    

Total Exercise Price:

    

Expiration Date:

    

 

Type of Grant:

  ¨ Incentive Stock Option1    ¨ Nonstatutory Stock Option

Exercise Schedule:

    

Vesting Schedule:

    

Payment:

  By one or a combination of the following items (described in the Option
Agreement):     x By cash or check   x Pursuant to a Regulation T Program if the
Shares are publicly traded   x By delivery of already-owned shares if the Shares
are publicly traded   ¨ By net exercise2

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Option Agreement and the Plan. Optionholder acknowledges and agrees that this
Stock Option Grant Notice and the Option Agreement may not be modified, amended
or revised except in a writing signed by Optionholder and a duly authorized
officer of the Company. Optionholder further acknowledges that as of the Date of
Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
the acquisition of stock in the Company and supersede all prior oral and written
agreements, promises and/or representations on that subject with the exception
of (i) options previously granted and delivered to Optionholder under the Plan,
and (ii) the following agreements only:

 

OTHER AGREEMENTS:

    

 

 

1 

If this is an Incentive Stock Option, it (plus other outstanding Incentive Stock
Options) cannot be first exercisable for more than $100,000 in value (measured
by exercise price) in any calendar year. Any excess over $100,000 is a
Nonstatutory Stock Option.

2 

An Incentive Stock Option may not be exercised by a net exercise arrangement.
The Company must have established net exercise procedures to utilize this method
of payment.

 

 



 

NEUROCRINE BIOSCIENCES, INC.

      OPTIONHOLDER:

By:

   

 

     

 

    Signature         Signature

Title:

   

 

      Date:  

 

Date:

   

 

       

ATTACHMENTS: Option Agreement, 2011 Equity Incentive Plan and Notice of Exercise



--------------------------------------------------------------------------------

NEUROCRINE BIOSCIENCES, INC.

2011 EQUITY INCENTIVE PLAN

OPTION AGREEMENT

(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Neurocrine Biosciences, Inc. (the “Company”) has granted you an
option under its 2011 Equity Incentive Plan (the “Plan”) to purchase the number
of shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice. Defined terms not explicitly
defined in this Option Agreement but defined in the Plan shall have the same
definitions as in the Plan.

The details of your option are as follows:

1. VESTING.

(a) Subject to the limitations contained herein, your option will vest as
provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service, except as otherwise explicitly otherwise
provided herein.

(b) [For Employees and Directors, in the event of your termination of Continuous
Service due to your death or Disability, as of such date your option will vest
in accordance with the vesting schedule set forth in your Grant Notice as if you
had provided an additional six (6) months of Continuous Service as of the date
of your termination.]

(c) [For Directors, in the event of a Corporate Transaction during your
Continuous Service, your option will immediately fully vest.]

(d) [For Employees, in the event of the Company’s involuntary termination of
your Continuous Service without Cause upon or within the twelve (12) month
period following a Corporate Transaction, your option will immediately fully
vest.]

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for Capitalization Adjustments.

3. EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. In the event that you are an
Employee eligible for overtime compensation under the Fair Labor Standards Act
of 1938, as amended (i.e., a “Non-Exempt Employee”), you may not exercise your
option until you have completed at least six (6) months of Continuous Service
measured from the Date of Grant specified in your Grant Notice, notwithstanding
any other provision of your option.

4. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in cash or by check or in any other manner permitted by your Grant Notice,
which may include one or more of the following:

(a) Provided that at the time of exercise the Common Stock is publicly traded
and quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Common Stock, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.

(b) Provided that at the time of exercise the Common Stock is publicly traded
and quoted regularly in The Wall Street Journal, by delivery to the Company
(either by actual delivery or attestation) of already-owned shares of Common
Stock that are owned free and clear of any liens, claims, encumbrances or
security interests, and that are valued at Fair Market Value on the date of
exercise. Notwithstanding the foregoing, you may not exercise your option by
tender to the Company of Common Stock to the extent such tender would violate
the provisions of any law, regulation or agreement restricting the redemption of
the Company’s stock.

5. WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.

6. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Common Stock
issuable upon such exercise are then registered under the Securities Act or, if
such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.



--------------------------------------------------------------------------------

7. TERM. You may not exercise your option before the commencement of its term or
after its term expires. The term of your option commences on the Date of Grant
and expires upon the earliest of the following:

(a) immediately upon the termination of your Continuous Service for Cause;

(b) [for an Employee, three (3) months after the termination of your Continuous
Service for any reason other than Cause, Disability or death, provided that if
during any part of such three (3)-month period you may not exercise your option
solely because of the condition set forth in the preceding paragraph relating to
“Securities Law Compliance,” your option shall not expire until the earlier of
the Expiration Date or until it shall have been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service;]

(c) [for a Director, three (3) years after the termination of your Continuous
Service for any reason other than Cause;]

(d) [for a Consultant, thirty (30) days after the termination of your Continuous
Service for any reason other than Cause, provided that if during any part of
such thirty (30)-day period you may not exercise your option solely because of
the condition set forth in the preceding paragraph relating to “Securities Law
Compliance,” your option shall not expire until the earlier of the Expiration
Date or until it shall have been exercisable for an aggregate period of thirty
(30) days after the termination of your Continuous Service;]

(e) [for an Employee, twelve (12) months after the termination of your
Continuous Service due to your Disability;]

(f) [for an Employee, eighteen (18) months after your death if you die during
your Continuous Service;]

(g) the Expiration Date indicated in your Grant Notice; or

(h) the day before the tenth (10th) anniversary of the Date of Grant.

Notwithstanding the foregoing, if you die during the period provided in
Section 8(b) above, the term of your option shall not expire until the earlier
of eighteen (18) months after your termination of your Continuous Service, the
Expiration Date indicated in your Grant Notice, or the day before the tenth
(10th) anniversary of the Date of Grant.

If your option is an Incentive Stock Option, note that, to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the date of grant of your option and
ending on the day three (3) months before the date of your option’s exercise,
you must be an employee of the Company or an Affiliate, except in the event of
your death or Disability. The Company has provided for extended exercisability
of your option under certain circumstances for your benefit but cannot guarantee
that your option will necessarily be treated as an Incentive Stock Option if you
continue to provide services to the Company or an Affiliate as a Consultant or
Director after your employment terminates or if you otherwise exercise your
option more than three (3) months after the date your employment terminates.

8. EXERCISE.

(a) You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by delivering a
Notice of Exercise (in a form designated by the Company) together with the
exercise price to the Secretary of the Company, or to such other person as the
Company may designate, during regular business hours, together with such
additional documents as the Company may then require.

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your option, or (2) the
disposition of shares of Common Stock acquired upon such exercise.

(c) If your option is an Incentive Stock Option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the date of your
option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.

9. TRANSFERABILITY. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your option.
In addition, if permitted by the Company you may transfer your option to a trust
if you are considered to be the sole beneficial owner (determined under
Section 671 of the Code and applicable state law) while the option is held in
the trust, provided that you and the trustee enter into a transfer and other
agreements required by the Company.



--------------------------------------------------------------------------------

10. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

11. WITHHOLDING OBLIGATIONS.

(a) At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

(b) Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law (or such lower amount as may be necessary to avoid
classification of your option as a liability for financial accounting purposes).

(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.

12. NOTICES. Any notices provided for in your option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

13. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.



--------------------------------------------------------------------------------

NEUROCRINE BIOSCIENCES, INC.

RESTRICTED STOCK UNIT GRANT NOTICE

(2011 EQUITY INCENTIVE PLAN)

Neurocrine Bioscience, Inc. (the “Company”), pursuant to its 2011 Equity
Incentive Plan (the “Plan”), hereby awards to Participant a Restricted Stock
Unit Award for the number of stock units set forth below (the “Award”). The
Award is subject to all of the terms and conditions as set forth herein and in
the Plan and the Restricted Stock Unit Agreement, both of which are attached
hereto and incorporated herein in their entirety. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Plan or the
Restricted Stock Unit Agreement. Except as otherwise explicitly provided herein,
in the event of any conflict between the terms in the Award and the Plan, the
terms of the Plan shall control.

 

Participant:

   

Date of Grant:

   

Vesting Commencement Date:

   

Number of Stock Units Subject to Award:

   

Consideration:

      Participant’s Services

 

  Vesting Schedule:    1/3rd of the Stock Units shall vest on each of the first,
second and third anniversary of the Vesting Commencement Date, subject to the
Participant’s Continuous Service through such applicable vesting dates. Vesting
shall terminate upon the Participant’s termination of Continuous Service.
  Issuance Schedule:    The shares of Common Stock to be issued in respect of
the Award will be issued in accordance with the issuance schedule set forth in
Section 6 of the Restricted Stock Unit Agreement.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan. Participant further
acknowledges that as of the Date of Grant, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the Award and
supersedes all prior oral and written agreements on that subject, with the
exception of any employment or severance arrangement that would provide for
vesting acceleration of the Award upon the terms and conditions set forth
therein.

 

NEUROCRINE BIOSCIENCE, INC.

      PARTICIPANT:

By:

   

 

     

 

    Signature         Signature

Title:

   

 

      Date:  

 

Date:

   

 

       

ATTACHMENTS: Restricted Stock Unit Agreement, 2011 Equity Incentive Plan



--------------------------------------------------------------------------------

NEUROCRINE BIOSCIENCES, INC.

2011 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Agreement and in consideration of your services,
Neurocrine Biosciences, Inc. (the “Company”) has awarded you a Restricted Stock
Unit Award (the “Award”) under its 2011 Equity Incentive Plan (the “Plan”). Your
Award is granted to you effective as of the Date of Grant set forth in the Grant
Notice for this Award. This Restricted Stock Unit Award Agreement shall be
deemed to be agreed to by the Company and you upon the signing by you of the
Restricted Stock Unit Grant Notice to which it is attached. Capitalized terms
not explicitly defined in this Restricted Stock Unit Agreement shall have the
same meanings given to them in the Plan or the Grant Notice, as applicable.
Except as otherwise explicitly provided herein, in the event of any conflict
between the terms in this Restricted Stock Unit Agreement and the Plan, the
terms of the Plan shall control. The details of your Award, in addition to those
set forth in the Grant Notice and the Plan, are as follows.

1. GRANT OF THE AWARD. This Award represents the right to be issued on a future
date the number of shares of the Company’s Common Stock that is equal to the
number of stock units indicated in the Grant Notice (the “Stock Units”). As of
the Date of Grant, the Company will credit to a bookkeeping account maintained
by the Company for your benefit (the “Account”) the number of Stock Units
subject to the Award. This Award was granted in consideration of your services
to the Company. Except as otherwise provided herein, you will not be required to
make any payment to the Company (other than past and future services to the
Company) with respect to your receipt of the Award, the vesting of the Stock
Units or the delivery of the Common Stock to be issued in respect of the Award.

2. VESTING.

(a) Subject to the limitations contained herein, your Award will vest, if at
all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the Stock Units
credited to the Account that were not vested on the date of such termination
will be forfeited at no cost to the Company and you will have no further right,
title or interest in the Stock Units or the shares of Common Stock to be issued
in respect of the Award.

(b) The Award may immediately fully accelerate vesting in connection with a
Corporate Transaction, as provided under, and subject to the terms of, the Plan.

(c) In the event of the Company’s involuntary termination of your Continuous
Service without Cause upon or within the twelve (12) month period following a
Corporate Transaction, your Award will immediately fully vest.

3. NUMBER OF SHARES.

(a) The number of Stock Units subject to your Award may be adjusted from time to
time for Capitalization Adjustments, as provided in the Plan.

(b) Any additional Stock Units that become subject to the Award pursuant to this
Section 3 and Section 7, if any, shall be subject, in a manner determined by the
Board, to the same forfeiture restrictions, restrictions on transferability, and
time and manner of delivery as applicable to the other Stock Units covered by
your Award.

(c) Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 3. The Board shall, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares that might be created by the
adjustments referred to in this Section 3.

4. SECURITIES LAW COMPLIANCE. You may not be issued any shares in respect of
your Award unless either (i) the shares are registered under the Securities Act;
or (ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing the Award, and you will not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.

5. TRANSFER RESTRICTIONS. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are issued to you
in accordance with Section 6 of this Agreement. After the shares have been
issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such shares provided that any such actions
are in compliance with the provisions herein and applicable securities laws.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Common Stock to which you were entitled at the time of your death pursuant to
this Agreement.



--------------------------------------------------------------------------------

6. DATE OF ISSUANCE.

(a) If the Award is exempt from application of Section 409A of the Code and any
state law of similar effect (collectively “Section 409A”), the Company will
deliver to you a number of shares of the Company’s Common Stock equal to the
number of vested Stock Units subject to your Award, including any additional
Stock Units received pursuant to Section 3 above that relate to those vested
Stock Units on the applicable vesting date(s). However, if a scheduled delivery
date falls on a date that is not a business day, such delivery date shall
instead fall on the next following business day. Notwithstanding the foregoing,
in the event that (i) you are subject to the Company’s policy permitting
officers and directors to sell shares only during certain “window” periods, in
effect from time to time (the “Policy”) or you are otherwise prohibited from
selling shares of the Company’s Common Stock in the public market and any shares
covered by your Award are scheduled to be delivered on a day (the “Original
Distribution Date”) that does not occur during an open “window period”
applicable to you or a day on which you are permitted to sell shares of the
Company’s common stock pursuant to a written plan that meets the requirements of
Rule 10b5-1 under the Exchange Act, as determined by the Company in accordance
with the Policy, or does not occur on a date when you are otherwise permitted to
sell shares of the Company’s common stock on the open market, and (ii) the
Company elects not to satisfy its tax withholding obligations by withholding
shares from your distribution, then such shares shall not be delivered on such
Original Distribution Date and shall instead be delivered on the first business
day of the next occurring open “window period” applicable to you pursuant to
such policy (regardless of whether you are still providing continuous services
at such time) or the next business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open market, but in no event later
than the fifteenth (15th) day of the third calendar month of the calendar year
following the calendar year in which the shares covered by the Award vest.
Delivery of the shares pursuant to the provisions of this Section 6(a) is
intended to comply with the requirements for the short-term deferral exemption
available under Treasury Regulations Section 1.409A-1(b)(4) and shall be
construed and administered in such manner. The form of such delivery of the
shares (e.g., a stock certificate or electronic entry evidencing such shares)
shall be determined by the Company.

(b) The provisions of this Section 6(b) are intended to apply if the Award is
subject to Section 409A because of the terms of a severance arrangement or other
agreement between you and the Company, if any, that provide for acceleration of
vesting of the Award upon your separation from service (as such term is defined
in Section 409A(a)(2)(A)(i) of the Code (“Separation from Service”) and such
severance benefit does not satisfy the requirements for an exemption from
application of Section 409A provided under Treasury Regulations
Section 1.409A-1(b)(4) or 1.409A-1(b)(9) (“Non-Exempt Severance Arrangement”).
If the Award is subject to and not exempt from application of Section 409A due
to application of a Non-Exempt Severance Arrangement, the following provisions
in this Section 6(b) shall supersede anything to the contrary in Section 6(a).

(i) If the Award vests in the ordinary course during your Continuous Service in
accordance with the vesting schedule set forth in the Grant Notice, without
accelerating vesting under the terms of a Non-Exempt Severance Arrangement, in
no event will the shares to be issued in respect of your Award be issued any
later than the later of: (i) December 31st of the calendar year that includes
the applicable vesting date and (ii) the 60th day that follows the applicable
vesting date.

(ii) If vesting of the Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were in effect as of the date of grant of the
Award and, therefore, are part of the terms of the Award as of the date of
grant, then the shares will be earlier issued in respect of your Award upon your
Separation from Service in accordance with the terms of the Non-Exempt Severance
Arrangement, but in no event later than the 60th day that follows the date of
your Separation from Service. However, if at the time the shares would otherwise
be issued you are subject to the distribution limitations contained in
Section 409A applicable to “specified employees,” as defined in
Section 409A(a)(2)(B)(i) of the Code, such shares shall not be issued before the
date that is six (6) months following the date of your Separation from Service,
or, if earlier, the date of your death that occurs within such six month period.

(iii) If vesting of the Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were not in effect as of the date of grant of
the Award and, therefore, are not a part of the terms of the Award on the date
of grant, then such acceleration of vesting of the Award shall not accelerate
the issuance date of the shares, but the shares shall instead be issued on the
same schedule as set forth in the Grant Notice as if they had vested in the
ordinary course during your Continuous Service, notwithstanding the vesting
acceleration of the Award. Such issuance schedule is intended to satisfy the
requirements of payment on a specified date or pursuant to a fixed schedule, as
provided under Treasury Regulations Section 1.409A-3(a)(4).

(c) If the Award is subject to Section 409A because of application of a
Non-Exempt Severance Arrangement or a provision for deferral of the delivery of
shares in respect of the Award (a “Non-Exempt Award”), then the following
provisions in this Section shall apply and shall supersede anything to the
contrary that may be set forth in the Plan or this Agreement that would provide
for accelerated issuance of the shares in respect of your Award in connection
with a Corporate Transaction that is not also a 409A Change of Control (a
“Non-Qualifying Transaction”). For such purposes, a “409A Change in Control” is
a change in the ownership or effective control of the Company, or in the
ownership of a substantial portion of the Company’s assets, as provided in
Section 409A(a)(2)(A)(v) of the Code. In the event of a Non-Qualifying
Transaction, then with respect to a Non-Exempt Award, the



--------------------------------------------------------------------------------

surviving or acquiring corporation (or its parent company) (the “Acquiring
Entity”) must either assume, continue or substitute your Non-Exempt Award, and
shares to be issued in respect of your Non-Exempt Award, to the extent vested,
shall be issued to you by the Acquiring Entity on the same schedule that the
shares would have been issued to you if the Non-Qualifying Transaction had not
occurred.

(d) Notwithstanding anything to the contrary set forth herein, the Company
explicitly reserves the right to earlier issue the shares in respect of any
Non-Exempt Award to the extent permitted and in compliance with the requirements
of Section 409A, including pursuant to any of the exemptions available in
Treasury Regulations Section 1.409A-3(j)(4)(ix).

(e) The provisions in this Agreement for delivery of the shares in respect of
the Award are intended either to comply with the requirements of Section 409A or
to provide a basis for exemption from such requirements so that the delivery of
the shares will not trigger the additional tax imposed under Section 409A, and
any ambiguities herein will be so interpreted.

7. DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment as provided in the Plan; provided,
however, that this sentence shall not apply with respect to any shares of Common
Stock that are delivered to you in connection with your Award after such shares
have been delivered to you.

8. RESTRICTIVE LEGENDS. The shares issued in respect of your Award shall be
endorsed with appropriate legends determined by the Company.

9. AWARD NOT A SERVICE CONTRACT.

(a) Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without
notice. Nothing in this Restricted Stock Unit Agreement (including, but not
limited to, the vesting of your Award pursuant to the schedule set forth in
Section 2 herein or the issuance of the shares in respect of your Award), the
Plan or any covenant of good faith and fair dealing that may be found implicit
in this Restricted Stock Unit Agreement or the Plan shall: (i) confer upon you
any right to continue in the employ of, or affiliation with, the Company or an
Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Restricted Stock Unit
Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company of the
right to terminate you at will and without regard to any future vesting
opportunity that you may have.

(b) By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in Section 2 is
earned only by continuing as an employee, director or consultant at the will of
the Company (not through the act of being hired, being granted this Award or any
other award or benefit) and that the Company has the right to reorganize, sell,
spin-out or otherwise restructure one or more of its businesses or Affiliates at
any time or from time to time, as it deems appropriate (a “reorganization”). You
further acknowledge and agree that such a reorganization could result in the
termination of your Continuous Service, or the termination of Affiliate status
of your employer and the loss of benefits available to you under this Restricted
Stock Unit Agreement, including but not limited to, the termination of the right
to continue vesting in the Award. You further acknowledge and agree that this
Restricted Stock Unit Agreement, the Plan, the transactions contemplated
hereunder and the vesting schedule set forth herein or any covenant of good
faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with your right or the Company’s right to
terminate your Continuous Service at any time, with or without cause and with or
without notice.

10. WITHHOLDING OBLIGATIONS.

(a) On or before the time you receive a distribution of the shares subject to
your Award, or at any time thereafter as requested by the Company, you hereby
agree to make adequate provision in cash for any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
any Affiliate which arise in connection with your Award (the “Withholding
Taxes”). Additionally, the Company may, in its sole discretion, satisfy all or
any portion of the Withholding Taxes obligation relating to your Award by any of
the following means or by a combination of such means: (i) withholding from any
compensation otherwise payable to you by the Company; or (ii) causing you to
tender a cash payment.

(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any Common
Stock.

(c) In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.



--------------------------------------------------------------------------------

11. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You shall not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

12. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers and directors to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

13. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company. Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

14. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

15. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided herein, in the event of any conflict between the provisions
of your Award and those of the Plan, the provisions of the Plan shall control.

16. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

17. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

18. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.